DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2018-205849, filed on 10/21/2018.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2018/0068171) and Barnes et al. (US 2009/0326383).
	Regarding claim 1, Jones teaches a biological-information detection device (where the biological-information device is “A pulse wave detection device color converts a frame image of a moving image from RBG to HSV components, and identifies a skin section using the skin color of a user prepared in advance with an H component.”, Abstract) comprising: a video input section accepting video signals including three wavelength components in an infrared region included in reflected light  (where the video input section is “The camera 8 takes a photo of a subject at a predetermined frame rate and outputs a moving image constituted by these continuous frame images (still images). The frame image is constituted by an array of pixels which are minimum units constituting an image, and each pixel is color arranged by color components (R-value, G-value, B-value) of an RGB space.”, para 0101); a face feature amount detecting section detecting a plurality of feature points of a face on a basis of the video signals (where the face feature amount detecting section is “Then, the pulse wave detection device 1 converts the color space of the nose region 20 from the RGB space to the HSV space and generates skin color data from the H-value of each pixel.”, para 0139-0149); a measurement target area identifying section identifying a measurement target area on a basis of the plurality of feature points of the face detected (where the measurement target section is “First, the CPU 2 reads out an image of the face from the RAM 4 and face recognizes it (Step 50) and then, detects the nose (Step 55). Subsequently, the CPU 2 sets a nose region for sampling the skin color data sampling to the detected nose (Step 60)”, para 0187-0188); and a pulse wave detecting section detecting, as a pulse wave, a change in the detected difference according to the point in time (where a pulse detecting section is “As described above, the pulse wave detection device 1 includes brightness change obtaining means for obtaining a change in brightness caused by a change in the photographing environment of the moving image from a change in the predetermined color space component of the eye portion.”, para 278-282).
	Jones does not teach a wavelength detecting section acquiring a wavelength and an intensity of the reflected light from the video signals; a wavelength fluctuation detecting section detecting a difference between a wavelength of reflected light from the measurement target area at a certain point in time and a wavelength of reflected light at a point in time preceding the certain point in time.
	Barnes teaches a wavelength detecting section acquiring a wavelength and an intensity of the reflected light from the video signals (where the wavelength detecting section is “This spatial separation allows the relative intensities of the component wavelengths in the spectrum to be obtained and recorded, e.g., using a detector such as a charge-coupled device (CCD) or other appropriate sensor that generates a digital signal representing the spectrum”, para 0071); a wavelength fluctuation detecting section detecting a difference between a wavelength of reflected light from the measurement target area at a certain point in time and a wavelength of reflected light at a point in time preceding the certain point in time (where the wavelength fluctuation is “an analysis module, stored in the computer readable media, where the analysis module includes instructions for using the plurality of spectra to form a normalization baseline of the skin. In some embodiments, the different time points span one or more contiguous years. In some embodiments, the analysis module further includes instructions for analyzing the plurality of spectra to determine a time when a biological insult originated”, “In some embodiments, the spectral analyzer 254 analyzes the spectra obtained from storage 252 by comparing the spectral characteristics of a pre-determined medical condition to the subject's spectra within defined spectral ranges. Performing such a comparison only within defined spectral ranges can both improve the accuracy of the characterization and reduce the computational power needed to perform such a characterization” and “In some alternative embodiments, measurements each corresponding to a single time point are taken at either the hyperspectral stage or the contact probe stage. In some alternative embodiments, measurements at (corresponding to) a plurality of time points are taken at either the hyperspectral stage or the contact probe stage. For example, a video of hyperspectral images of a subject may be created by monitoring the patient or subject over a period of time. The video images may be taken at a time lag separated by milliseconds, seconds, minutes, hours or days so long as such time lag enables a practitioner to formulate a quality characterization of the subject or patient”, para 0014, 0060, and 0177).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include Barnes’ teachings with Jones’ invention because  (see para 0177). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to include these teachings.
	Regarding claim 2, Jones teaches the biological-information detecting device42 according to claim 1, wherein the face feature amount detecting section detects eyes and a mouth as the plurality of feature points of the face (where the invention shows in Fig. 3(b) that the invention detects a plurality of features such as the eyes, eyebrows, and mouth), and the measurement target area identifying section estimates a skin area on a basis of offsets from the plurality of feature points (where estimating skin area is “Thus, the pulse wave detection device 1 generates an HSV image 32 by color converting the frame image 31 and specifies a portion corresponding to the skin color data as a skin portion 26.”, where the features are used to identify the skin area and are omitted from the skin area identified), and identifies the estimated skin area as the measurement target area (where identifying the estimated area “As described above, by specifying the skin portion of the user in each frame image, the pulse wave detection device 1 can detect a pulse wave while tracking/extracting the skin portion in accordance with movement of the user. As a result, the following features are obtained”, para 0153).
	Regarding claim 3, Jones teaches the biological-information detecting device according to claim 1, wherein the face feature amount detecting section detects positions and sizes of the plurality of feature points on a basis of the video signals with the three wavelength components (where the detect position and sizes is “As described above, the pulse wave detection device 1 includes face image obtaining means for obtaining an image taking the face of the target and region specifying means for specifying a predetermined region (nose region) where the face skin is exposed.”, para 0189), and the measurement target area identifying section identifies the measurement target area on a basis of average values or intermediate values of the positions and sizes of the feature points detected on the basis of the video signals with the three wavelength components (where identifying target area is “Subsequently, the CPU 2 color converts the color space of the nose region from the RGB space to the HSV space (Step 65) and obtains the H-value of each pixel (Step 70) … Then, the CPU 2 outputs the lower limit value and the upper limit value of the H-value as the skin color data (Step 95) and returns to a main routine (FIG. 5)” where the CPU takes the size data from the feature region and processes the information to measure the target area, in this case the skin color from the region, para 0190-0194).
	Regarding claim 4, Jones teaches the biological-information detecting device according to claim 3, wherein in a case where the measurement target area identifying section fails to detect at least one of the positions and sizes of the plurality of feature points on the basis of one of the video signals with the three43 wavelength components (where the fail capture of feature points is “Furthermore, even if the user blinks or opens/closes the mouth, since the skin portion 26 is dynamically set in accordance with the movement of the face, the disturbance elements by the face movement can be also excluded from the evaluation region”, para 0171), the measurement target area identifying section identifies the measurement target area on a basis of average values or intermediate values of the positions and sizes of the feature points detected on a basis of the video signals with the remainder of the three wavelength components (where using the average of the feature points is “As described above, the pulse wave detection device 1 includes reference component registering means for registering a reference component and applies statistical processing by an average value and a standard deviation to the color space component of the nose region and makes registration”, para 0196).
	Regarding claim 10, Jones teaches a biological-information detection method executed by a biological-information detecting device (where the biological-information detection method is “FIG. 3(a) is a view illustrating a method that the pulse wave detection device 1 samples skin color data from the face of the user. The pulse wave detection device 1 takes a still image 30 of the face of the user by the camera 8, detects the nose and sets a nose region 20. Detection of the nose is made by using a general face recognition technology.”, para 0137-0138), comprising: accepting video signals including three wavelength components in an infrared region included in reflected light from an object (where acquiring video signals is “The camera 8 takes a photo of a subject at a predetermined frame rate and outputs a moving image constituted by these continuous frame images (still images). The frame image is constituted by an array of pixels which are minimum units constituting an image, and each pixel is color arranged by color components (R-value, G-value, B-value) of an RGB space”, para 0101); detecting a plurality of feature points of a face on a basis of the video signals (where detecting a plurality of feature points is “Then, the pulse wave detection device 1 converts the color space of the nose region 20 from the RGB space to the HSV space and generates skin color data from the H-value of each pixel.”, para 0139-0149); identifying a measurement target area on a basis of the plurality of feature points of the face detected (where identifying a measurement target area is “First, the CPU 2 reads out an image of the face from the RAM 4 and face recognizes it (Step 50) and then, detects the nose (Step 55). Subsequently, the CPU 2 sets a nose region for sampling the skin color data sampling to the detected nose (Step 60)”, para0187-0188); and detecting, as a pulse wave, a change in the detected difference according to the point in time (where detecting, as a pulse wave, a change is “As described above, the pulse wave detection device 1 includes brightness change obtaining means for obtaining a change in brightness caused by a change in the photographing environment of the moving image from a change in the predetermined color space component of the eye portion.”, para 278-282).
	Jones does not teach acquiring a wavelength and an intensity of the 45reflected light from the video signals; detecting a difference between a wavelength of reflected light from the measurement target area at a certain point in time and a wavelength of reflected light at a point in time preceding the certain point in time.
 (where acquiring a wavelength and an intensity of the 45reflected light from the video signals is “This spatial separation allows the relative intensities of the component wavelengths in the spectrum to be obtained and recorded, e.g., using a detector such as a charge-coupled device (CCD) or other appropriate sensor that generates a digital signal representing the spectrum”, para 0071); detecting a difference between a wavelength of reflected light from the measurement target area at a certain point in time and a wavelength of reflected light at a point in time preceding the certain point in time (where detecting a difference between a wavelength is “an analysis module, stored in the computer readable media, where the analysis module includes instructions for using the plurality of spectra to form a normalization baseline of the skin. In some embodiments, the different time points span one or more contiguous years. In some embodiments, the analysis module further includes instructions for analyzing the plurality of spectra to determine a time when a biological insult originated”, “In some embodiments, the spectral analyzer 254 analyzes the spectra obtained from storage 252 by comparing the spectral characteristics of a pre-determined medical condition to the subject's spectra within defined spectral ranges. Performing such a comparison only within defined spectral ranges can both improve the accuracy of the characterization and reduce the computational power needed to perform such a characterization”, and “In some alternative embodiments, measurements each corresponding to a single time point are taken at either the hyperspectral stage or the contact probe stage. In some alternative embodiments, measurements at (corresponding to) a plurality of time points are taken at either the hyperspectral stage or the contact probe stage. For example, a video of hyperspectral images of a subject may be created by monitoring the patient or subject over a period of time. The video images may be taken at a time lag separated by milliseconds, seconds, minutes, hours or days so long as such time lag enables a practitioner to formulate a quality characterization of the subject or patient”, para 0014, 0060, and 0177).
 (see para 0177). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to include these teachings.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2018/0068171) and Barnes et al. (US 2009/0326383) as applied to claim 1 above, and further in view of Srinivasan et al. (US 2014/0177955).
Regarding claim 5, Jones and Barnes teach the biological-information detecting device according to claim 1. They do not teach wherein the wavelength detecting section acquires wavelengths and intensities in a color space in which the three wavelengths in the infrared region are replaced with red, green, and blue in a visible light region.
Srinivasan teaches wherein the wavelength detecting section acquires wavelengths and intensities in a color space in which the three wavelengths in the infrared region are replaced with red, green, and blue in a visible light region (where the wavelengths replaced with RGB is “The camera 14 may include a still camera (e.g., camera configured to capture still photographs) or video camera (e.g., cameras configured to capture moving images comprised of a plurality of frames). The camera 14 may be configured to operate using light in the visible spectrum or with other portions of the electromagnetic spectrum (e.g., but not limited to, the infrared spectrum, ultraviolet spectrum, etc.)” and “Upon completion of contrast enhancement, the contrast normalization module 18 may be configured to convert the color space of the image back to the original color space (e.g. from HSV to RGB), wherein a contrast-enhanced, or contrast-adjusted, version of the image may then be transmitted to the media device 16 and/or may be saved to a storage device, such as, for example, a hard disk, an optical disc, a flash RAM storage device, or other type of storage device”, para 0022 and 0030).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include Srinivasan’s teachings with Jones’ and Barnes’ invention because Srinivasan teaches the advantage of passing the skin regions through multiple passes, allowing the invention to be more robust and accurate (see para 0036). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to include these teachings.
Regarding claim 6, Srinivasan teaches the biological-information detecting device according to claim 5, wherein the color space is a hue-saturation-value space or a hue-saturation-lightness space (where the color space is HSV is “Upon completion of contrast enhancement, the contrast normalization module 18 may be configured to convert the color space of the image back to the original color space (e.g. from HSV to RGB)”, para 0030).
Regarding claim 7, Srinivasan teaches the biological-information detecting device according to claim 5, wherein after identifying the measurement target area on the basis of the plurality of feature points of the face, the measurement target area identifying section identifies a partial space included in the color space and including values of at least some of pixels in the identified measurement target area (where after identifying the measurement the partial areas are identified is “The skin segmentation module 20 is generally configured to receive the contrast-enhanced image processed by the contrast normalization module 18 and detect the presence of skin tone in the image. As described in greater detail herein, the skin segmentation module 20 may be configured to process each pixel of the image and compare data related to each pixel (e.g. color values of a pixel) with a range of known skin tone values across multiple color spaces stored in a skin database 22. The skin segmentation module 20 may be further configured classify the image into skin regions (e.g. regions in which skin tone is present) and non-skin regions (e.g. regions in which skin tone is not present)”, where the partial areas are the non-skin areas, para 0031), and identifies an area of the pixels in the partial space as the measurement target area (where the identify the area of pixels is “Upon processing the contrast-enhanced image, the skin segmentation module 20 may be configured to generate a filtered image 24, in which regions of the image containing skin tone are identified as such. For example, the output of the skin segmentation module 20 may include a filtered image 24 where pixels identified as containing skin tone are preserved”, para 0032).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2018/0068171) and Barnes et al. (US 2009/0326383) as applied to claim 1 above, and further in view of Sun (US 5,790,188).
Regarding claim 8, Jones and Barnes teaches the biological-information detecting device according to claim 1. They do not teach further comprising: three infrared cameras including infrared transmitting filters with different spectral characteristics, wherein the video input section accepts, from the three infrared cameras, video signals including the three wavelength components.
Sun teaches further comprising: three infrared cameras (where the cameras are “The ground track images 28 are transformed into a visible spectral filtering plane 30, a panchromatic plane 32 and a near infrared spectral filtering plane using three CCD sensors aligned to each other and to a common field of view”, column 6 lines 9-21) including infrared transmitting filters with different spectral characteristics (where the infrared transmitting filters is “One of the cameras 12 comprises a near-infrared range variable interference filter 18 fitted to the sensor surface of the camera and covers the range of 620 nm (.lambda..sub.MIN) to 890 nm (.lambda..sub.MAX). Camera 16 comprises a visible-range variable interference filter fitted to the sensor surface of the camera and covers the range of 440 nm (.lambda..sub.MIN) to 640 nm (.lambda..sub.MAX)”, column 6 lines 22-56), wherein the video input section accepts, from the three infrared cameras, video signals including the three wavelength components (where the accepting the three wavelength components is “The synchronized output video signal from each camera is fed to a control and interface unit 22 where such signals are treated as a format of a standard RGB video signal for ease of data handling.”, column 6 lines 22-56). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include Sun’s teachings with Jones’ and Barnes’ invention because Sun teaches the advantage of the system being able to measure both wavelength and directional spectral data (see column 3 lines 41-43). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to include these teachings.
Regarding claim 9, Jones and Barnes teaches the biological-information detecting device according to claim 1. They do not teach further comprising: an infrared camera including a light receiving section provided with one of three types of infrared transmitting filters with different spectral characteristics, wherein the video input section accepts, from the infrared camera, video signals including the three wavelength components.
Sun teaches an infrared camera including a light receiving section provided with one of three types of infrared transmitting filters with different spectral characteristics (where the light receiving section is “A spectrum light source is used to align the variable interference filter 20 and the silicon CCD sensor 78”, where the silicon sensor is the light section and is connected the variable interference filter, or the infrared filter, column 7 lines 16-43), wherein the video input section accepts, from the infrared camera, video signals including the three wavelength components (where the accepting the three wavelength components is “The synchronized output video signal from each camera is fed to a control and interface unit 22 where such signals are treated as a format of a standard RGB video signal for ease of data handling.”, column 6 lines 22-56).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P KELLOGG whose telephone number is (571)272-6471.  The examiner can normally be reached on Monday - Friday 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS P KELLOGG/               Examiner, Art Unit 2664                                                                                                                                                                                         /NANCY BITAR/Primary Examiner, Art Unit 2664